Hi-Tech Bridging, Inc. v 125th St. Equities, Inc. (2015 NY Slip Op 08917)





Hi-Tech Bridging, Inc. v 125th St. Equities, Inc.


2015 NY Slip Op 08917


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Tom, J.P., Sweeny, Andrias, Saxe, JJ.


16277 600668/08

[*1] Hi-Tech Bridging, Inc., et al., Plaintiffs-Appellants,
v125th Street Equities, Inc., Defendant-Respondent.


Thomas J. Romans, Bronx, for appellants.
Westermann Sheehy Keenan Samaan & Aydelott, LLP, Uniondale (Stephen J. Gillespie of counsel), for respondent.

Order, Supreme Court, New York County (George J. Silver, J.), entered May 21, 2014, which, among other things, granted defendant's motion to dismiss the second amended complaint as against it, and denied plaintiffs' cross motion for leave to file an amended complaint and a new notice of pendency, unanimously affirmed, without costs.
Plaintiffs seek to foreclose on mechanic's liens. The notice of pendency filed in this action, however, has expired, and plaintiffs did not seek to extend the notice before its expiration. An expired notice of pendency is a nullity and may not be revived (Matter of Sakow, 97 NY2d 436, 442 [2002]). Because the liens at issue terminated upon the expiration of the notice (see Lien Law § 17), the motion court correctly dismissed the complaint against defendant and correctly determined that plaintiffs' cross motion is "devoid of merit" (MBIA Ins. Corp. v Greystone & Co., Inc., 74 AD3d 499, 499 [1st Dept 2010]).We have considered plaintiffs' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK